Case 1:19-cv-04607-RLY-TAB Document 44 Filed 11/19/20 Page 1 of 3 PageID #: 226




                   IN THE UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

 CHANDLER TWO HUNTER BEACH, )
                                 )
                Plaintiff,       )
                                 )             Cause No. 1:19-cv-04607-RLY-TAB
      v.                         )
                                 )
 CITY OF CARMEL, a municipality, )
 and ADAM THEIS, an individual,  )
                                 )
                Defendants.      )

    DEFENDANT ADAM THEIS’S MOTION FOR SUMMARY JUDGMENT

          Defendant Adam Theis, by counsel, pursuant to Fed. R. Civ. P. 56 and S.D.

 Ind. L.R. 56.1, respectfully requests the Court to enter judgment in their favor on all

 claims asserted. In support of this motion, Defendant states as follows:

          1.    Plaintiff, Chandler Two Hunter Beach, brings this matter pursuant to

 42 U.S.C. § 1983, alleging a violation of his rights under the Fourth and Fourteenth

 Amendments of the Constitution of the United States and Indiana law.

          2.    For purposes of this motion only, Defendant Adam Theis submits that

 there is no genuine dispute as to any material fact and that they are entitled to

 judgment as a matter of law.      As explained in his Memorandum in Support of

 Summary Judgment, and as shown by the designated evidence, Defendant Adam

 Theis is entitled to judgment in his favor as a matter of law on each of Plaintiff’s

 claim.

          WHEREFORE, Defendant, Adam Theis, by counsel, respectfully requests the

 Court enter judgment in his favor on all claims asserted and against Plaintiff in this
Case 1:19-cv-04607-RLY-TAB Document 44 Filed 11/19/20 Page 2 of 3 PageID #: 227




 cause, dismiss this action in its entirety, and grant all other just and proper relief in

 the premises.


                                          Respectfully submitted,

                                          COOTS, HENKE & WHEELER, P.C.


                                          s/ Matthew L. Hinkle
                                          Matthew L. Hinkle, #19396-29
                                          Alex Emerson, #32577-49
                                          Attorneys for Defendant, Adam Theis


                            CERTIFICATE OF SERVICE

        I hereby certify that on the 19th day of November, 2020, a copy of the
 foregoing was filed electronically. Notice of this filing will be sent to the following
 parties by operations of the Court=s electronic filing system.

       Julie A. Camden
       David W. Gray
       CAMDEN & MERIDEW, PC
       10412 Allisonville Road, Suite 200
       Fishers, IN 46038
       jc@camlawyers.com
       Attorney for Plaintiff

       Aimee Rivera Cole
       TRAVELERS STAFF COUNSEL OFFICE
       280 East 96th Street, Suite 325
       Indianapolis, IN 46240
       arcole@travelers.com
       Attorney for Defendant, City of Carmel


                                                s/ Matthew L. Hinkle
                                                Matthew L. Hinkle, #19396-29

 COOTS, HENKE & WHEELER, P.C.
 255 East Carmel Drive
 Carmel, IN 46032
Case 1:19-cv-04607-RLY-TAB Document 44 Filed 11/19/20 Page 3 of 3 PageID #: 228




 Tel: (317) 844-4693
 Fax: (317) 573-5385
 Email:mhinkle@chwlaw.com
        aemerson@chwlaw.com
